Citation Nr: 1217619	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-36 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

The Veteran's claim comes before the Board of Veterans Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Reno, Nevada.


FINDING OF FACT

A right knee disability was not manifest during service or within one year of service discharge, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not proximately related to or aggravated by a service-connected disability


CONCLUSION OF LAW
      
A right knee disability was not incurred in or aggravated by military service, may not be presumed to be, and is not secondary to, a service-connected disability. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In December 2006 and September 2009, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim. See 38 C.F.R. § 3.159(b)(1).  He was also notified that a disability rating and effective date will be assigned in event of award of any benefit sought per Dingess/Hartman.  

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (the Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), private and VA outpatient treatment records, and records from Employers Insurance Company of Nevada.

VA examinations and opinions with respect to the issues on appeal were obtained in October 2010, January 2011, and November 2011.  38 C.F.R. § 3.159(c)(4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinions obtained in this case are adequate, as they are based on detailed and thorough physical examinations and the examiners also provided well-supported rationales for the stated conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board thus concludes that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


II. Applicable Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 and arthritis, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. 

In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service- connected condition), in comparison to the medical evidence establishing the current level of severity of the nonservice- connected disease or injury. 

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder. See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006). 

It appears as though the new regulatory amendment poses a new restriction on claimants. Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable to the Veteran. See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313  (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57. 


III. Legal Analysis

The Veteran asserts that service connection is warranted for a right knee disability, to include as secondary to a service-connected low back disability.

With respect to a grant of service-connection on a direct incurrence basis, the record reflects that since 1991, the Veteran has been diagnosed with a right knee disability, to include degenerative joint disease, osteoarthritis, and/or chondromalacia.  However, his contemporaneous service treatment records do not indicate that he ever complained of, or was treated for, a right knee disability in service.  Indeed, his September 1970 separation examination report shows that the examiner indicated that the Veteran's lower extremities were normal.  The examiner also reported that the Veteran's denied any current medical problems.  

The earliest clinical evidence showing a right knee disability is dated in May 1991. Such evidence, which include records from the Employers Insurance Company of Nevada, show that the Veteran reported experiencing right knee pain, which was variously diagnosed as right knee strain, osteochondritis, and internal derangement, following a May 20, 1991 work-related injury in which he fell while changing lights.  He underwent surgery in June 1991.  The record further shows that the Veteran injured his right knee again in work-related injuries in November 1992 and August 2000.  He was variously diagnosed with osteoarthritis, meniscal tear, and chondromalacia, for which he underwent surgeries to treat.

The Board emphasizes this multi-year gap between discharge from active duty service is for consideration in determining whether the Veteran's right knee disability related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board also notes that there is no opinion that etiologically relates the Veteran's current right knee disability to any incident of his service.  Rather, the evidence tends to establish a remote onset due to a post-service cause. 

Additionally, the Board finds that any assertions by the Veteran as to continuity of symptomatology of his right knee condition since service to be contradicted by the more probative evidence of record and is not credible.  In this regard, although he has reported experiencing right knee symptomatology associated with his low back disability since the early 1970's, as noted above, the first documented evidence of a right knee disability was not until 1991, following a work-related injury.  The Board also notes that in reviewing the treatment records associated with the Veteran's 1991 right knee injury, there is no mention of the Veteran experiencing prior right knee symptomatology as a result of his low back condition.  Significantly, an August 1991 physical therapy progress note shows that the Veteran only reported a history of injuring his right knee in a May 1989 slip and fall.  This silence when otherwise speaking constitutes negative evidence and we find it not credible that the Veteran would fail to mention his reported prior long-standing right knee symptomatology in conjunction with his treatment for the 1991 right knee injury if he were, in fact, experiencing continuity.  We find that his report for treatment purposes, referencing a post-service onset to be probative as it is expected that he would provide an accurate history in order to obtain appropriate care.  Thus, continuity of symptomatology has not been established by either the clinical record or the Veteran's own statements.

Accordingly, in the absence of credible evidence of continuity of symptomatology, or competent evidence that causally links the Veteran's right knee disability to service, the Board finds that the evidence of record preponderates against a grant of service connection on a direct incurrence basis.

In order to establish service connection on a presumptive basis, the Veteran's right knee osteoarthritis must have become manifest to a degree of 10 percent or more within one year from the date of termination of his period of service.  In this case, there is no evidence that the Veteran's right knee disability manifested itself to a compensable degree within one year of his 1970 separation from service.  Hence, the Board finds that evidence of record does not establish that the Veteran is entitled to service connection on a presumptive basis for his current right knee disability.

With regard to a grant of service connection for right knee disability on a secondary basis, the record shows that the Veteran is currently service-connected for spondylolistesis L5-S1.  With respect to whether the Veteran's service-connected low back disability either caused or aggravated his current right knee disability, Dr., J.C. (the Veteran's treating physician of 10 years) stated in a January 2007 letter that the Veteran, "has combined lumbar spondylosis and knee osteoarthritis, two conditions which are interrelated, that is each potentially aggravating the other."  

However, an October 2007 VA examination report shows that the examiner opined that the Veteran's right knee degenerative joint disease was least likely as not, less than 50/50 probability, caused by or the result of his lumbar spine degenerative disc disease and joint disease with spondylolisthesis.  According to the examiner:
	
This decision is based on the knowledge of the relationship of back and knee back problems being causative to one another.  To my knowledge there is no indication in my experience or of literature that I have read indicating that back problems are causative for knee problems.  In addition, the Veteran has suffered a number of occupationally related injuries to both knees that are more likely as not causative for his current knee problems.

Likewise, in a January 2011 VHA opinion, Dr. J. E. M., also found that the Veteran's low back disability did not cause his right knee disability. 
According to Dr. M.: 

The [Veteran] has degenerative disease of the spine most notably at L5/S1 per the medical record...By report, his lumbar spine is relatively straight with a small amount of scoliosis.  His discs appear to be in good order except of L5/S1 as gleaned from the medical record.  Given those findings and the lack of innervation of the muscles that would act on the knee (as that would be more referable to root L3); I see no evidence that the patient's low back problem should be responsible for the knee problems documented in the chart. 

Furthermore, the neurological structures do not appear be compromised in such a way as to cause muscle weakness below the knee.  The chart does not make mention of a foot drop or inability to stand on tiptoes on physical exam which would be a result of a compromise of roots L4/L5/and S1 respectively.  In this regard, he should not have a neurological cause for gait disturbance below the knee.

Dr. M. further stated that:

Although arthritis can be interrelated anywhere in the body, the spine arthritis likely does not play a cause and effect role with the knee.  If his gait was altered
due to his back pain alone (without neurological compromise), it would not necessarily cause knee problems as many Americans suffer low back pain without knee problems.  Although spine and other joint problems can occur together, I see no proof that in this patient one is remotely causative of the other.  

Consequently, my opinion is that his arthritic condition is systemic and degeneration has occurred over many years.  I believe that the problems have evolved simultaneously, but not in a causative manner.  

In a November 2011 addendum to the January 2011 VHA opinion, Dr. J. E. M., further opined that, "It is unlikely that the Veteran's low back disability aggravated his right knee disability.  There is no neuromuscular connection between the patients L5/S1 condition and knee pathological disability"

The Board notes that in cases such as this where there are conflicting statements from medical professionals regarding the etiology of the Veteran's right knee disability, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In weighing the probative value of the evidence, the Board notes all of the medical opinions are competent evidence.  However, the Board observes that the January 2007 VA treating examiner, unlike the October 2007 VA examiner or the examiner who provided the January 2011 and November 2011 VHA opinions,  failed to provide any rationale to support his opinion.  The Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty and that a medical opinion is inadequate when unsupported by clinical evidence.  See, Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also, Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also , Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  

Further, the Board finds that the January 2007 VA examiner's opinion that the Veteran's right knee and low back conditions "potentially" aggravates each other is both equivocal and speculative and, at most, does little more than indicate the possibility that the conditions are related.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).  See also 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).

Thus, in determining whether the Veteran's current right knee disability is related to his service-connected low back disability, the Board finds that the October 2007 VA examination report and January 2011 and November 2011 VHA opinions provides more supporting clinical data and rationale against an etiological relationship than January 2007 opinion in support of such a relationship, and thus has more probative value.  Therefore, the Board concludes that the preponderance of the evidence does not establish that the Veteran's current right knee disability was caused or aggravated by his service-connected low back disability.

The Board notes the Veteran's statements made in support of this claim, including that his right knee disability is due to his low back disability and not to prior work place injuries.  See Jandreau.  However, the Veteran's opinion is substantially outweighed by that of VA examiners, who do have medical training and expertise and reviewed the claims file (containing critical information) in its entirety.  Also, his statements advanced in support of the claim for monetary benefits are less probative than his initial reports for treatment purposes.  The Board again points out that VA decisionmakers have discretion to accept or reject pieces of evidence, provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

Overall, it is the determination of the Board that service connection is not warranted for a right knee disability, to include as secondary to a service-connected low back disability, and this claim must be denied.  In reaching this determination, the Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. 


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service-connected low back disability, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


